Citation Nr: 0201817	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-14 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to educational assistance in excess of 48 months 
under Chapter 34 and Chapter 35, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The record reflects that the veteran served on active duty, 
and is currently rated as 100 percent disabled.  The 
appellant is his spouse, and the record reflects that she had 
active service as well.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
However, the RO in St. Petersburg, Florida, currently has 
jurisdiction over the appellant's file.

The appellant provided testimony before the undersigned Board 
Member in November 2001, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present case has been completed.

2.  The record reflects that the appellant has had 48 months 
of education benefits under Chapter 34 and Chapter 35, Title 
38, United States Code.

3.  Under the law, a person is limited in the total amount of 
VA educational benefits they may receive under two or more 
programs.  The aggregate period for which any person may 
receive assistance under 38 U.S.C. Chapters 30, 32, 34, 35 
and 36 and the former Chapter 33 may not exceed 48 months (or 
the part-time equivalent).

CONCLUSION OF LAW

The appellant is not entitled to educational assistance in 
excess of 48 months under Chapter 34 and Chapter 35, Title 38 
United States Code, as a matter of law. 38 U.S.C.A. 
§§ 3695(a)(4), 5100, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 21.4020(4) (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits under Chapter 34, Title 38, 
United States Code, were available to veterans for qualified 
programs for a period of ten years following separation from 
service.  38 U.S.C.A. § 3452(a).  The Chapter 34 program was 
discontinued as of December 31, 1989, and no benefits could 
be paid to an otherwise eligible veteran after that date.  38 
U.S.C.A. § 3462(e).  However, an extension of the ten year 
period (or the delimiting date) under the Chapter 34 program 
is available if the veteran was prevented from initiating or 
completing his chosen program within such time period because 
of a physical or mental disability which was not the result 
of his own willful misconduct.  38 U.S.C.A. § 3462(a)(1).  
The length of the extension period would be the time the 
Secretary determines that the veteran was prevented from 
pursuing his education.  38 U.S.C.A. § 3462.

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, a spouse of a 
veteran will have basic eligibility for benefits where the 
veteran has a total disability permanent in nature resulting 
from a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. § 3.807(a).  Each eligible person is entitled 
to educational assistance not in excess of 45 months, or the 
equivalent of 45 months in part-time training.  38 U.S.C.A. § 
3511; 38 C.F.R. § 21.3044.

Under the law, a person is limited in the total amount of VA 
educational benefits they may receive under two or more 
programs.  The aggregate period for which any person may 
receive assistance under 38 U.S.C. Chapters 30, 32, 34, 35 
and 36 and the former Chapter 33 may not exceed 48 months (or 
the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 
38 C.F.R. § 21.4020(4).


Background.  The record reflects that the appellant submitted 
her initial application for dependents' educational 
assistance under Chapter 35, Title 38, United States Code, in 
April 1998.  On this application, the appellant indicated, 
among other things, that she had served on active duty from 
1969 to 1973,  that she had previously applied for education 
or training based on her own service, and identified her VA 
file number as well as the RO where her records were located.  
She also indicated that she attended college from 1975 to 
1983, for which she received an Associate of Arts (AA) 
degree.  Further, she indicated that she was currently 
enrolled in an Associates of Science (AS) program for Private 
Investigation.

By correspondence issued in June 1998, the RO informed the 
appellant that she was entitled to enroll in and pursue an 
approved program of education or training under Chapter 35, 
Title 38 United States Code, and that as the spouse of a 
veteran, her credited entitlement was 45 months.  Therefore, 
she had until February 2007 to use her entitlement.  However, 
she was informed that VA could not authorize any benefits to 
her until they had received an enrollment certification from 
her school or job training establishment.  Moreover, she was 
informed that enrollments were approved only if the school or 
job training establishment was a VA-approved school. 

The record reflects that an Enrollment Certification was 
subsequently received from the institution in which the 
appellant was enrolled in the AS program for Private 
Investigation.  

Correspondence was sent in December 1998, which informed the 
appellant that this course was not approved for VA 
educational benefits at that time.  However, correspondence 
dated later that same month noted that VA had received 
notification of the approval of the appellant's school.  In 
addition, the appellant was informed that she would receive 
at a later date a computer generated letter detailing the 
effective dates and amounts of her award.

The record reflects that the appellant submitted a new 
application for dependents' educational assistance under 
Chapter 35, Title 38, United States Code, in October 1999.  
On this application, the appellant reiterated that she had 
served on active duty from 1969 to 1973, that she had 
previously applied for education or training based on her own 
service, and identified her VA file number.  Further, she 
indicated that she had received her AS degree, but was now 
enrolled in a Bachelor of Science (BS) degree program in 
Business Management.

In December 1999, the appellant was sent correspondence which 
informed her that the RO had reviewed her education claim 
file and found a discrepancy in her master record.  
Specifically, an error was made in establishing entitlement 
to education benefits under the provisions of the Chapter 35 
program.  The RO acknowledged that they had neglected to add 
the appellant's prior education training under Chapter 34.  
As the appellant had used 39 months and 7 days under the 
Chapter 34 program, she was only entitled to 8 months and 23 
days under Chapter 35.  The RO noted that VA regulations 
stipulated that entitlement to education benefits was limited 
to 48 months under two programs.  Consequently, there was an 
erroneous period for which the appellant received benefits 
from March to June 1999.  However, because these benefits 
were due to administrative error, an overpayment had not been 
generated and the appellant would not have to repay any money 
that she had received.  Nevertheless, her education benefits 
had been exhausted.

The appellant appealed to the Board contending that she was 
entitled to further benefits under Chapter 35, Title 38 
United States Code.  In a May 2000 statement, the appellant 
related the circumstances which led her to apply for Chapter 
35 education benefits.  She also noted that she had to apply 
for financial aid, and was now over $12,000 in debt, most of 
which she had intended to pay with her VA benefits.  Further, 
she was currently enrolled in school for her Bachelor's 
Degree in Business Management, but was informed that she did 
not qualify for VA benefits because someone made a mistake 
back in December 1998.  She stated that she held VA 
responsible, especially for not telling her up front before 
she got financially in debt.

At the November 2001 hearing, the appellant acknowledged that 
she had received VA education benefits from 1975 to 1983, and 
that she had had no problem when she applied for these 
benefits.  She also described the circumstances surrounding 
her application for Chapter 35 education benefits, and the 
problems she had had with this program.  Among other things, 
she testified that she was informed that she would receive 
retroactive benefits once her school was approved by VA, but 
that she did not receive retroactive benefits.  Further, she 
testified that after receiving her associates degree, she 
decided to go for her bachelor's degree.  Therefore, she 
applied for additional Chapter 35 education benefits in 
October 1999, but was informed in December 1999 that she 
would receive no benefits at all.  Consequently, she had to 
pay her own way through college via student loans and her own 
money.  It was noted that the appellant received her 
bachelor's degree in 2001, and was currently in school for 
her master's degree.  The appellant asserted that she went in 
good faith to apply for Chapter 35 education benefits, and 
that she felt VA should pay her for what they said she was 
entitled to.  


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to educational assistance in excess 
of 48 months under Chapter 34 and Chapter 35, Title 38 United 
States Code, as a matter of law.

Initially, the Board notes that it does not dispute the fact 
that VA committed error at the time the appellant was awarded 
Chapter 35 education benefits in December 1998, in that she 
was informed that she was entitled to 45 months of these 
benefits through February 2007.  Moreover, the appellant's 
original application for Chapter 35 education benefits 
clearly showed that she had served on active duty as well, 
and that she had previously applied for education benefits 
based upon her own service.  

Despite VA's error in the instant case, the Board must 
conclude that the appellant is not entitled to any additional 
educational benefits.  The statute specifically limits the 
total amount of VA educational benefits an individual may 
receive under two or more programs.  Specifically, the 
aggregate period for which any person may receive assistance 
under 38 U.S.C. Chapters 30, 32, 34, 35 and 36 and the former 
Chapter 33 may not exceed 48 months (or the part-time 
equivalent).  38 U.S.C.A. § 3695(a)(4).  The Board has no 
authority to change the explicit requirements enacted by 
Congress.  Consequently, the appellant has no legal 
entitlement to any additional educational benefits, and her 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that it does not appear that the RO had the 
benefit of the explicit provisions when it addressed the case 
below.  Nevertheless, the Board finds that VA's duties under 
the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  The record 
reflects that the RO informed the appellant that the law did 
not permit educational benefits in excess of 48 months for 
two or more programs by the December 1999 correspondence, and 
the May 2000 Statement of the Case.  The VCAA made no changes 
to these requirements.  In addition, the appellant has not 
identified any pertinent evidence that is not of record.  
Moreover, as the law and not the facts is dispositive in this 
case, there does not appear to be any reasonable possibility 
that any additional assistance would aid in substantiating 
the appellant's claim.  See § 3 of the VCAA (codified at 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001)).  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  

The Board also finds that the appellant was not prejudiced by 
the decision to proceed with appellate review of this case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  For the reasons 
stated above, the Board has determined that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, and that the appellant is not entitled to the 
benefit sought on appeal as a matter of law.  Also, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
case below, and the Board has done the same.  Consequently, 
the Board concludes that the appellant's procedural rights 
have not been abridged. 


ORDER

Entitlement to educational assistance in excess of 48 months 
under Chapter 34 and Chapter 35, Title 38 United States Code 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

